Case 1:21-cv-00673-RM-SKC Document 1 Filed 03/05/21 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

 Civil Action No. 2021-CV-673

 ANNA FANCHER,

         Plaintiff,

 v.

 WALGREEN INC.

         Defendant.


                             NOTICE OF REMOVAL
 ____________________________________________________________________________

         Defendant Walgreen Co. (hereinafter, “Walgreens”), through its counsel, S. Jane

 Mitchell, of Hall & Evans, LLC, gives Notice of Removal pursuant to 28 U.S.C. §1332 et.seq.,

 28 U.S.C. §1441 et.seq., and 28 U.S.C. §1446 et.seq.

         1.      This matter is currently pending in the District Court for the City and County of

 Denver, Colorado, case number 2021CV30378, [Plaintiff’s Complaint, attached as Exhibit A and

 Denver County District Court file documents, attached as Exhibits A through J]. Plaintiff filed

 her Complaint on February 2, 2021. In her Complaint, Plaintiff asserts a claim for premises

 liability pursuant to C.R.S. § 13-21-115. [Exhibit A]

         2.      According to the Complaint, Plaintiff was injured when she allegedly fell in a

 hole in the pavement of a Walgreens’ store. [Exhibit A, ¶7]. She fell on her face, sustained

 significant injuries and had to undergo sinus surgery. [Exhibit A, ¶¶ 1, 7]. She claims she

 incurred medical bills well in excess of $100,000.00. [Exhibit A, ¶1].

         3.      To establish its burden to show the case meets the jurisdictional amount in


 3046552.1
Case 1:21-cv-00673-RM-SKC Document 1 Filed 03/05/21 USDC Colorado Page 2 of 4




 controversy, a defendant can point to a plaintiff’s proposed settlement amount. McPhail v.

 Deere & Co., 529 F.3d 947, 956 (10th Cir. 2007). Use of this figure at this point in the litigation

 is permitted to establish the amount in controversy, even if Rule 408 would later prohibit its use

 at trial to establish liability for or invalidity of a claim or its amount. Id. On December 1, 2020,

 Plaintiff made an informal settlement demand of $325,000.00. [Exhibit K] Accordingly, the

 amount in controversy is in excess of the jurisdictional limit.

         4.     Plaintiff’s Complaint was served on Walgreens on February 5, 2021. [Exhibit E]

         5.     According to the allegations of the Complaint, Plaintiff is a resident of Denver

 County, Colorado. [Exhibit A, ¶2]

         6.     According to the allegations of the Complaint, Walgreens is an Illinois

 corporation. [Exhibit A, ¶3]

         7.     The grounds for removal of this matter is diversity of citizenship between the

 parties pursuant to 28 U.S.C. §1332.

         8.     Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal is being filed

 with the District Court for Denver County and Plaintiff is being served with a copy of this Notice

 of Removal.

         9.     Pursuant to 28 U.S.C. § 1446(a) and pursuant to D.C.Colo.LCiv.R. 81.1(b), a

 copy of the following process, pleadings, and orders that were served upon Walgreen or filed in

 the state court action are attached as follows:

         Exhibit A      Complaint and Jury Demand

         Exhibit B      Exhibit A to Complaint

         Exhibit C      Civil Case Cover Sheet



 3046552.1                                         2
Case 1:21-cv-00673-RM-SKC Document 1 Filed 03/05/21 USDC Colorado Page 3 of 4




         Exhibit D      Delay Reduction Order

         Exhibit E      Affidavit of Service

         Exhibit F      Walgreens’ Motion for Enlargement of Time

         Exhibit G      Walgreens’ Proposed Order

         Exhibit H      Order Granting Walgreens’ Motion for Enlargement of Time

         Exhibit I      Pre-Trial Order

         Exhibit J      Denver County Case 2021CV030378 Register of Actions

         10.    Walgreen has complied with all of the requirements of 28 U.S.C. § 1446 and

 D.C.Colo.LCiv.R. 81.1.

         WHEREFORE, Defendant Walgreens requests the removal of this case from the District

 Court for Denver County, that this Court take jurisdiction of and enter such further orders as may

 be necessary and proper for the continuation of this action, and that Walgreens be afforded such

 further relief as this Court deems just and appropriate.

         Dated this 5th day of March, 2021.



                                                       By s/ S. Jane Mitchell
                                                       S. Jane Mitchell
                                                       Ken Lyman
                                                       Mary K. Lanning
                                                       HALL & EVANS, L.L.C.
                                                       1001 Seventeenth Street, Suite 300
                                                       Denver, Colorado 80202
                                                       Telephone: 303.628.3300
                                                       mitchellj@hallevans.com
                                                       lymank@hallevans.com
                                                       lanningm@hallevans.com

                                                       Attorneys for Defendant Walgreen Co.



 3046552.1                                        3
Case 1:21-cv-00673-RM-SKC Document 1 Filed 03/05/21 USDC Colorado Page 4 of 4




                            CERTIFICATE OF SERVICE (CM/ECF)

         I hereby certify that on the 5th day of March, 2021, I electronically filed the foregoing
 NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF system, which will send
 notification of such filing to the following e-mail address:

 John Astuno, Jr., #7545
 John Astuno, Jr., LLC
 1290 Broadway #600
 Denver, CO 80203
 John.astuno@outlook.com

                                               s/ Melinda Glenn

 [Original signatures on file at the offices of Hall & Evans, L.L.C.]




 3046552.1                                        4
